       Case 2:20-cv-00219-BSM Document 9 Filed 08/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

DEMARCUS PARKER                                                             PLAINTIFF

v.                        CASE NO. 2:20-CV-00219-BSM

CITY OF WEST MEMPHIS, et al.                                            DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 19th day of August, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
